An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-268
                       NORTH CAROLINA COURT OF APPEALS

                              Filed:    7 October 2014


IN THE MATTER OF:

       J.C., J.C.                              Johnston County
                                               Nos. 13 JA 101-02




       Appeal by respondent-mother from order entered 12 December

2013   by    Judge   Resson    Faircloth      in    Johnston    County    District

Court.      Heard in the Court of Appeals 9 September 2014.


       No brief filed for petitioner-appellee                  Johnston      County
       Department of Social Services.

       No brief filed for guardian ad litem.

       Richard Croutharmel, for respondent-appellant mother.


       CALABRIA, Judge.


       Respondent-mother       (“respondent”)        appeals   from    the    trial

court’s     permanency    planning     order       which,   inter   alia,    ceased

reunification efforts with respondent.                 We affirm in part and

vacate and remand in part.

                                 I. Background
                                       -2-
       On 27 June 2013, the Johnston County Department of Social

Services    (“DSS”)     filed    petitions    alleging    that   respondent’s

minor children (“the juveniles”) were neglected and dependent,

based    upon     unresolved    conflicts    between     respondent    and    the

juveniles’ father, which included false reports of sexual abuse

of    the   juveniles     by    the   juveniles’   father    that     had     been

fabricated by respondent.             After a hearing, the trial court

entered an order which adjudicated the juveniles as neglected

and dependent.        In its subsequent disposition order, the trial

court placed the juveniles in the custody of their                     paternal

grandmother     and   ordered    respondent   to   have    supervised       visits

with the juveniles every other week at a supervised visitation

center at her expense.          Respondent appealed the adjudication and

disposition orders to this Court, which affirmed both orders. In

re    J.C., J.C., ___ N.C. App. ___, 760 S.E.2d 778 (2014).

       On 23 September 2013, respondent filed a motion for review

in the trial court seeking, inter alia, reconsideration of the

visitation plan.        On 13 November 2013, the trial court conducted

a    permanency    planning     hearing.      At   the    conclusion    of    the

hearing, the trial court orally concluded that it was in the

juveniles’ best interests to return to their father’s custody,

changed the permanent plan to reunification with the father,
                                                  -3-
ordered DSS to cease reunification efforts with respondent, and

ordered that visitation with respondent would be supervised by

DSS until they could find a suitable replacement supervisor.                                          On

12   December       2013,          the    trial     court     entered         a    written       order

consistent         with       its        statements       from     the     bench,         with       the

exception         that       the    court    ordered        respondent’s           visitation        to

continue to be supervised at a visitation center at her expense.

Respondent appeals.

                               II.       Appellate Jurisdiction

       As    an    initial         matter,     we     note    that       on       31    March    2014,

respondent filed a petition for writ of certiorari with this

Court   in    which          she    asserted      that     her   appeal           from    the    order

ceasing reunification efforts was interlocutory pursuant to N.C.

Gen.    Stat.            §     7B-1001(a)(5)             (2013),      which             limits       the

circumstances under which a respondent may appeal from an order

ceasing      reunification           efforts        which     were    not         present       in   the

instant case.                However, “[a]ny order, other than a nonsecure

custody order, that changes legal custody of a juvenile”                                              is

appealable        to     this      Court.         N.C.    Gen.     Stat.      §        7B-1001(a)(4)

(2013).       In       the     instant       case,      the   trial      court’s          permanency

planning order returned the juveniles to their father’s custody.

Thus, pursuant to N.C. Gen. Stat. § 7B-1001(a)(4), the trial
                                       -4-
court’s order was appealable as an order changing custody, and

respondent’s petition for writ of certiorari is dismissed as

moot.   See In re J.V. & M.V., 198 N.C. App. 108, 111, 679 S.E.2d
843, 844-45 (2009).

                   III.    Subject Matter Jurisdiction

    Respondent first argues that the trial court failed to make

sufficient    findings      in   its    permanency      planning        order   to

establish its subject matter jurisdiction over the instant case.

Specifically, respondent contends that because the juveniles and

their   parents    were    involved    in    a   previous    neglect     case   in

Kentucky,    the   trial     court     was   required       to   make    specific

jurisdictional findings pursuant to the Uniform Child Custody

Jurisdiction and Enforcement Act.            We disagree.

    Respondent previously made this same argument in her appeal

of the prior neglect and dependency adjudication and disposition

order entered in this case.          In J.C., we rejected the argument:

            Although this Court has recognized that
            making specific findings of fact related to
            a trial court’s jurisdiction under N.C. Gen.
            Stat. § 50A-201(a)(1) would be the better
            practice, the statute states only that
            certain circumstances must exist, not that
            the court specifically make findings to that
            effect. Therefore, so long as the trial
            court asserts its jurisdiction and there is
            evidence    to    satisfy    the    statutory
            requirements, the trial court has properly
            exercised subject matter jurisdiction.
                                        -5-


___ N.C. App. at ___, 760 S.E.2d at 780 (internal quotations and

citations     omitted).           In    the     instant       case,    respondent

acknowledges     that    the   evidence       from   the    permanency     planning

hearing demonstrates that “neither the parents nor the children

continue to live in Kentucky[.]”                As in respondent’s previous

appeal,   this    is     sufficient     to    establish     the    trial    court’s

jurisdiction to enter the permanency planning order. See id.

(Holding that jurisdiction was established when “the evidence

shows that the juveniles have continuously resided with a parent

in North Carolina since December of 2011”).                    This argument is

overruled.

                 IV.    Cessation of Reunification Efforts

    Respondent         contends   the   evidence      and    the   trial   court’s

findings of fact do not support its order changing the permanent

plan to reunification with the juveniles’ father and ceasing

reunification efforts with respondent. We disagree.

    A court may order DSS to cease reunification efforts if it

makes a written finding of fact that “[s]uch efforts clearly

would be futile or would be inconsistent with the juvenile’s

health, safety, and need for a safe, permanent home within a

reasonable period of time[.]”                N.C. Gen. Stat. § 7B-507(b)(1)

(2013).     “This Court reviews an order that ceases reunification
                                           -6-
efforts to determine whether the trial court made appropriate

findings, whether the findings are based upon credible evidence,

whether     the    findings       of      fact     support      the    trial       court’s

conclusions, and whether the trial court abused its discretion

with respect to disposition.” In re C.M., 183 N.C. App. 207,

213, 644 S.E.2d 588, 594 (2007). “An abuse of discretion occurs

when the trial court’s ruling is so arbitrary that it could not

have been the result of a reasoned decision.” In re Robinson,

151 N.C. App. 733, 737, 567 S.E.2d 227, 229 (2002) (internal

quotations and citations omitted).

      In the instant case, the trial court found that further

efforts toward reunification with respondent would be “futile

and inconsistent with the juveniles’ health, safety and need for

a permanent home within a reasonable period of time[.]”                                The

court    then     further    found      that     respondent      failed     to     provide

verification       she    had     completed       a    psychological        evaluation;

failed to visit the juveniles; failed to recognize her role in

the     juveniles’       placement;       failed       to    cooperate      with     DSS’s

attempts to provide services; and failed to make progress on her

case plan since May 2013.               Each of these findings is supported

by    the   testimony        of     the     social          worker    who    supervised

respondent’s       case     at    the     time    of    the     permanency       planning
                                     -7-
hearing.     Specifically, the social worker described respondent’s

history of resisting DSS involvement and lack of progress on her

case plan, her conflicting statements about her responsibility

in contributing to the juveniles’ current situation, and her

failure to attend visitation. Although, as respondent contends

on appeal, her own testimony contradicted some of the social

worker’s testimony, it was the trial court’s responsibility to

weigh the conflicting testimony and make appropriate findings of

fact.      In re Whisnant, 71 N.C. App. 439, 441, 322 S.E.2d 434,

435 (1984).       Ultimately, the trial court’s findings, which were

supported    by   competent    evidence,    supported   the    trial   court’s

decision     to   cease   reunification    efforts.     This    argument   is

overruled.

                               V.   Visitation

     Respondent argues that the visitation portion of the trial

court’s order was erroneous for two reasons.             First, respondent

contends that the trial court lacked the authority to order her

to   pay    the   costs   of   supervised    visitation.      However,   that

argument has already been rejected by this Court in respondent’s

previous appeal.      See J.C., ___ N.C. App. at ___, 760 S.E.2d at

782 (“[I]n the best interests of the juvenile, the trial court

has the authority to set conditions for visitation, as the trial
                                           -8-
court did in this case by requiring respondent to pay the costs

of visitation.”).           In addition, respondent contends that the

written visitation order conflicts with the trial court’s oral

pronouncement          regarding    visitation         and     therefore         must    be

vacated.     We agree with this contention.

      “[A] judgment is entered when it is reduced to writing,

signed by the judge, and filed with the clerk of court.”                                N.C.

Gen. Stat. § 1A-1, Rule 58 (2013).                       Thus, “[a]nnouncement of

judgment     in    open     court     merely      constitutes          ‘rendering’       of

judgment, not entry of judgment.”                  Abels v. Renfro Corp., 126
N.C. App. 800, 803, 486 S.E.2d 735, 737 (1997).                        “If the written

judgment conforms generally with the oral judgment, the judgment

is valid.”         Edwards v. Taylor, 182 N.C. App. 722, 727, 643
S.E.2d 51,    54   (2007).      However,      if     there    is     a    discrepancy

between the written order and the oral rendering of the order in

open court as reflected by the transcript, the transcript is

considered dispositive. See State v. Sellers, 155 N.C. App. 51,

59, 574 S.E.2d 101, 106-07 (2002).

      In    the    instant    case,      the     trial    court     heard       arguments

regarding respondent’s ability to pay for supervised visitation

and   her   objections       to    the   imposition       of     those       costs.     DSS

specifically       recommended      that    respondent         continue       her     visits
                                                 -9-
with    the     juveniles       at     a    visitation       center      at    respondent’s

expense.       At the conclusion of the hearing, the trial court made

two statements which constituted its order regarding visitation:

“I’m    going    to     adopt    the       recommendations        put    for[th]     by    the

Department with the exception that DSS will supervise until they

can     find      a      replacement[,]”               and     “I’m      adopting       every

recommendation [by DSS] with the exception of the visitation

will be at Social Services every other week.”                            Nonetheless, in

its written order, the trial court directly contradicted the

order     it    rendered        from       the    bench,     instead     adopting       DSS’s

recommendation by ordering that respondent’s visitation would

continue to be at a visitation center at respondent’s expense.

       The difference between the trial court’s pronouncement in

open court and its written order is substantive and the change

in the written order cannot be said to generally conform to the

court’s        oral     statement.               The    written       judgment      directly

contradicts the trial court’s statements from the bench, and as

a   result,     the     portion      of     the    trial     court’s     order    regarding

visitation must be vacated and remanded for entry of an amended

order     which        accurately          reflects      the     trial        court’s     oral

disposition.          See id.    We note that

               [i]t is the           duty of the trial judge to
               ensure that           a written order accurately
                                       -10-
              reflects his or her rulings before it is
              signed, and to modify the order if it is not
              correct. It is also the duty of counsel
              preparing the order to ensure that it
              accurately   reflects   the  trial   court's
              findings and rulings.

State v. Veazey, 191 N.C. App. 181, 196, 662 S.E.2d 683, 692

(2008) (Steelman, J., concurring in the result).

                                VI.   Conclusion

      The trial court had subject matter jurisdiction to enter

the permanency planning order.             The trial court properly found

the   necessary      facts    which   supported     its    decision    to   cease

reunification       efforts    with   respondent,    and    accordingly,       that

portion of the trial court’s order is affirmed.                 The court was

authorized     to   order     respondent   to   participate     in    supervised

visits at a visitation center at respondent’s expense.                  However,

the trial court instead ordered, in open court, that respondent

would have supervised visits at DSS.                Since the trial court’s

written order contradicted its oral disposition, the portion of

the   trial    court’s   order    regarding     visitation    is     vacated   and

remanded for a new order which is consistent with the court’s

oral pronouncement.

      Affirmed in part and vacated and remanded in part.

      Judges STEELMAN and McCULLOUGH concur.

      Report per Rule 30(e).